                                                                                      FILED
                                                                             2020 Nov-16 PM 05:32
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and              )
ERICKA JOHNSON,                      )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )
                                     )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,            )
and MARK EUGENE                      )
MASSINGILL,                          )
                                     )
                                     )
      Defendants.                    )


     DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR PARTIAL
                    SUMMARY JUDGMENT


      COME NOW Defendants, ABF Freight System, Inc. and Mark Eugene

Massingill, and hereby respectfully move for the Court for summary judgment on

all claims of wantonness, negligence per se, wantonness per se, negligent/wanton

hiring, training, retention, and supervision, and negligent/wanton entrustment in

Plaintiffs’ Complaint. Defendants also respectfully move for summary judgment on

all claims for punitive damages and Ericka Johnson’s claim for loss-of-consortium

damages after her permanent and voluntary separation from James Johnson.




{DOC# 00684764}                          i
                            TABLE OF CONTENTS

I.     STATEMENT OF UNDISPUTED FACTS                                           1

       A. The Subject Accident                                                 1

       B. Mark Massingill’s Driving Record                                     3

       C. Facts Regarding Plaintiffs’ Marriage and Separation                  5

II.    STANDARD OF REVIEW                                                      5

III.   LEGAL AUTHORITY AND ARGUMENT                                            6

       A. Massengill did not possess the requisite level of consciousness to
          establish a claim for wantonness under Alabama law.                  6

       B. Plaintiffs cannot show that Massingill committed negligence per se
          for violating either statute referenced in Count 2 of the Complaint.11

       C. There is no claim for wantonness per se under Alabama law.           15

       D. ABF did not negligently or wantonly entrust Massingill with a tractor-
          trailer.                                                           16

             1.    Alabama law regarding entrustment                           17

             2.    Massingill was a competent driver under Alabama law. 18

             3.    ABF had no reason to know of any alleged incompetency. 20

       E. Plaintiffs’ negligent and wanton hiring, training, supervision, and
          retention claims fail as a matter of law because Massingill was a
          competent driver.                                                21

       F. Defendants are entitled to summary judgment on punitive damages
          because no reasonable juror could find by clear and convincing
          evidence that ABF or Massingill engaged in wanton conduct.  23


{DOC# 00684764}                         ii
      G. Defendants are entitled to summary judgment for Plaintiff Ericka
         Johnson’s claim to loss-of-consortium damages to the extent she seeks
         such damages for harms occurring after she permanently separated
         from Plaintiff James Johnson.                                      24

IV.   CONCLUSION                                                           24




{DOC# 00684764}                       iii
I.       STATEMENT OF UNDISPUTED FACTS

         A.    The Subject Accident

         1.    This suit arises from an October 26, 2016 accident that occurred at the

intersection of Republic Boulevard and Avenue W in Birmingham, Alabama.

(Complaint, ¶¶ 7-14).

         2.    The accident occurred as Mark Massingill made a left hand turn onto

Avenue W from Republic Boulevard. (Doc. 83-1, p. 25; tp. 93, ll. 9-12; Doc. 83-1,

p. 46, tp. 179, ll. 13-14).

         3.    Massingill drove on Republic Boulevard for approximately 200 yards

before the intersection after leaving an ABF Freight terminal. (Doc. 83-1, p. 46; tp.

177, l. 21).

         4.    Massingill drove immediately behind James Johnson’s tractor-trailer

on Republic Boulevard as he approached the intersection. (Doc. 83-1, p. 46; tp. 179,

l. 3).

         5.    As Johnson’s and Massingill’s vehicles approached the intersection,

Massingill observed the traffic light turn from a red light to a green light. Johnson

made a left turn through the intersection. (Doc. 83-1, p. 46; tp. 178, ll. 19-21).

         6.    Johnson then stopped in the left-hand lane of Avenue W at a railroad

crossing, as required for tractors pulling tanker trailers. (Doc. 83-1, p. 36; tp. 140, ll.

13-16).


{DOC# 00684764}                             1
       7.     Upon observing Johnson’s stop, Massingill applied his brakes and

brought his vehicle to a stop. (Doc. 83-1, p. 45; tp. 175, ll. 8-13). Massingill’s vehicle

came to a complete stop in the middle of the intersection. (Id.; tp. 175, ll. 17-19).

Another vehicle drove towards him on Avenue W. (Doc. 83-1, p. 47; tp. 182, ll. 19-

20).

       8.     Massingill initially attempted to reverse back onto Republic Boulevard

to clear the intersection, but he could not reverse onto Republic Boulevard because

another vehicle approached the intersection behind him. (Doc. 83-1, p. 48; tp. 185,

ll. 4-8). Massingill then attempted to swing his tractor-trailer out wide to the right

and complete his turn onto Avenue W by positioning his vehicle in the right hand

lane of Avenue W. (Id; tp. 185, ll. 19-22). Massingill had to drive his tractor onto

the curb of the right hand lane of Avenue W and negotiate around a power pole and

street light to complete the turn. (Id.; tp. 185, l. 23 – 186, l. 3).

       9.     Massingill travelled approximately 3 to 5 miles per hour while making

the turn. (Doc. 83-1, p. 48; tp. 187, ll. 9-16).

       10.    Massingill’s trailer contacted the right rear corner of Johnson’s trailer

as he attempted to complete the turn. (Doc. 83-1, p. 49; tp. 189, ll. 4-14).

       11.    Massingill was not distracted by a cell phone, GPS device, or any other

distraction at the time of the subject accident. (Doc. 83-1, p. 52; tp. 202, ll. 7-23).




{DOC# 00684764}                              2
      12.    When asked for evidence supporting their allegation that Massingill

was speeding at the time of the accident, Plaintiffs objected that the question was

premature and that they would support the contention later in discovery. (Doc. 83-1,

pp. 59-60, 75). To date, Plaintiffs have not supplemented their responses to this

interrogatory.

      B.     Mark Massingill’s Driving Record

      13.    Massingill applied for a truck driver position with ABF in May of 2014.

(Doc. 83-1, p. 13; tp. 47, ll. 12-16).

      14.    ABF obtained a report of Massingill’s driving record from the Federal

Motor Carrier Safety Administration in June of 2014. (Doc. 83-1, p. 84). The Federal

Motor Carrier Safety Administration reported no accidents and no regulatory

violations by Massingill. (Id.).

      15.    Massingill obtained a medical certificate required by the Federal Motor

Carrier Safety Regulations on July 1, 2014 from a qualified medical examiner. (Doc.

83-1, pp. 86, 115).

      16.    Massingill completed 160 hours of entry-level driver training at the

University of Arkansas – Fort Smith in October of 2014. (Doc. 83-1, p. 88). ABF

sent him to the driver’s school after Massingill expressed interest in being a

commercial driver. (Doc. 83-1, p. 6; tp. 18, ll. 9-20).




{DOC# 00684764}                            3
       17.    Massingill passed a road test administered at the driving school on

October 17, 2014. (Doc. 83-1, p. 90).

       18.    Massingill obtained a Class A commercial driver’s license on February

6, 2015. (Doc. 83-1, p. 5; tp. 13, ll. 16-19).

       19.    Massingill never had his driver’s license suspended in the 10 years

preceding 2015. (Doc. 83-1, p. 9; tp. 31, l. 21 – tp. 32, l. 2).

       20.    Massingill had no accidents or traffic citations in the 10 years preceding

2015. (Doc. 83-1, p. 9; tp. 32, ll. 3-6).

       21.    ABF hired Massingill as a driver on February 18, 2015. (Doc. 83-1, p.

5; tp. 13, ll. 20-23).

       22.    After Massingill was hired, ABF assigned him to drive with a trainer

for approximately two weeks to ensure he was familiar with the roads near his

Chattanooga, Tennessee terminal. (Doc. 83-1, pp. 13-14; tp. 48, l. 21 – tp. 49, l. 15).

       23.    Prior to the accident at issue, Massingill had one minor collision in a

parking lot while driving a tractor-trailer for ABF. He clipped the front end of

another tractor-trailer during a turn. No one was injured in the accident. (Doc. 83-1,

pp. 16-17; tp. 59, l. 11 – tp. 62, l. 16).

       24.    Massingill was not involved in any accidents on public roadways while

driving for ABF between February of 2015 and the subject accident. (See Doc. 83-

1, p. 16; tp. 59, ll. 21-23).


{DOC# 00684764}                              4
      25.      Massingill obtained a renewed medical certificate on June 25, 2015.

(Doc. 85-1).

      26.      Massingill renewed his medical certification again on June 23, 2016.

(Doc. 83-1, p. 94). That certificate was current on October 26, 2016. (Id.).

      C.       Facts Regarding Plaintiffs’ Marriage and Separation

      27.      James Johnson and Ericka Johnson married in 2008. (Doc. 83-1, p. 98;

tp. 8, l. 13). Their marriage did not have any problems until James Johnson

underwent surgery in June of 2018. (Id.; tp. 8, ll. 1-11)

      28.      The Johnsons separated permanently in August or September of 2018.

(Doc. 83-1, p. 102; tp. 24, ll. 5-7). Ericka Johnson does not have any intent to

reconcile with James Johnson, despite Mr. Johnson’s suggestion that he is interested

in discussing reconciliation. (Doc. 83-1, p. 105; tp. 33, l. 20 – tp. 34, l. 8).

II.   STANDARD OF REVIEW

      Summary judgment is proper if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a), (c)(1). When reviewing a

summary judgment motion, a court must view the evidence and all reasonable

inferences drawn therefrom in the light most favorable to the nonmoving party.

Swain v. Hillsborough Cnty. Sch. Bd., 146 F.3d 855, 857 (11th Cir. 1998). The


{DOC# 00684764}                             5
moving party has the initial burden to show the absence of a material issue of fact,

which it may meet by pointing to an absence of evidence supporting the nonmoving

party’s case. Baas v. Fewless, 886 F.3d 1088, 1091 (11th Cir. 2018); Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party meets its burden, the

nonmoving party “must set forth specific facts showing that there is a genuine issue

for trial.” A.L. v. Walt Disney Parks & Resorts US, Inc., 900 F.3d 1270, 1289 (11th

Cir. 2018) (emphasis added).

III.   LEGAL AUTHORITY AND ARGUMENT

       A.    Massengill did not possess the requisite level of consciousness to
             establish a claim for wantonness under Alabama law.

       Wantonness, unlike negligence, requires proof that the defendant knew of the

possible dangers associated with an act and that injury would likely result therefrom.

Tolbert v. Tolbert, 903 So. 2d 103, 114-15 (Ala. 2004). Negligence is synonymous

with inattention, thoughtlessness, or a lack of due care. Id. In stark contrast,

wantonness consists of a conscious act. Id. at 115. As such, “wantonness is not

merely a higher degree of culpability than negligence.” Id. at 114. Rather, negligence

and wantonness are “qualitatively different tort concepts,” since wantonness requires

“the conscious doing of some act or the omission of some duty, while knowing of

the existing conditions and being conscious that, from doing or omitting to do an act,

injury will likely or probably result.” Dawson v. Smith, No. CV-14-BE-1894-E,

2015 U.S. Dist. LEXIS 158865, at *7-8 (N.D. Ala. Nov. 25, 2015) (emphasis added).
{DOC# 00684764}                           6
      A plaintiff bears a high burden of proof to establish wantonness and, tellingly,

Alabama courts consistently have refused to elevate simple errors in judgment to

wanton acts. See Chesire v. Putman, 54 So. 3d 336, 344-45 (Ala. 2010) (concluding

that no evidence of wantonness existed where defendant-employee made an error in

judgment by misjudging time needed to stop and rear-ended plaintiff’s vehicle); S.

Cent. Bell Tel. Co. v. Branum, 568 So. 2d 795, 796-98 (Ala. 1990) (holding that

defendant’s failure to maintain proper lookout for 150 feet, where defendant knew

people frequently crossed the road in the area where pedestrian-plaintiff was struck,

was nothing more than “inattention, thoughtlessness, or heedlessness” and failed to

support claim for wantonness); Jinright v. Werner Enters., 607 F. Supp. 2d 1275,

1277 (M.D. Ala. 2009) (finding driver was not wanton for pulling out in front of a

motorist absent evidence of impaired judgment or speeding). This is because

Alabama courts presume a driver will not consciously or knowingly engage in self-

destructive behavior, such as causing an automobile accident that could injure the

driver as well as other drivers. Ex parte Essary, 992 So. 2d 5, 12 (Ala. 2007).

      In the context of truck accidents, Alabama courts have consistently held that

a driver’s inattention or neglect does not rise to the level of conduct necessary to

prove wantonness. For example, in Craft v. Triumph Logistics, Inc., 107 F. Supp. 3d

1218 (M.D. Ala. 2015), the court granted summary judgment to the defendants on

the plaintiffs’ wantonness claim where the plaintiffs alleged that the defendant driver


{DOC# 00684764}                           7
failed to look to his left or signal before he drove his vehicle into their lane. Id. at

1223. The court noted that Alabama courts presume that drivers do not engage

consciously in behavior that is likely to harm themselves. Id. at 1221. On another

occasion, in Wright v. McKenzie, 647 F. Supp. 2d 1293 (M.D. Ala. 2009), the court

concluded that a truck driver’s improper turn did not rise to the level of wantonness.

There, the defendant driver made a U-turn and crossed a median after seeing a

tractor-trailer approaching from a distance.               Id. at 1296. The approaching

tractor-trailer crashed into the back of the turning truck, and the oncoming driver

was killed. Id. at 1296-97. The court concluded defendants were entitled to summary

judgment on the wantonness claim because the defendant driver perceived no danger

when executing the U-turn into the outside lane, as he perceived the approaching

tractor-trailer to be in the inside lane. Id. at 1302.

       Likewise, the Alabama Supreme Court has refused to allow wantonness

claims in automobile accident cases where a driver violated another’s right-of-way

or a rule of the road.1 These cases illustrate that an automobile accident alone is not

1
   See Thedford v. Payne, 813 So. 2d 905, 910-11 (Ala. Civ. App. 2001)(holding a driver was not
wanton where he testified he was looking out the side window, then looked ahead and rear-ended
another vehicle); Ex parte Anderson, 682 So. 2d 467, 470 (Ala. 1996)(holding summary judgment
was proper on a wantonness claim where a light rain and an automobile attempting a turn on the
opposite side of the intersection obstructed the defendant’s view of oncoming traffic, but the
defendant entered the intersection anyway); Knowles v. Poppell, 545 So.2d 40, 42-43 (Ala.
1989)(holding that summary judgment was proper on a wantonness claim in which a passenger
was thrown from the bed of a pickup truck after the defendant driver instructed her to sit down);
McKenzie v. Killian, 887 So. 2d 861, 871 (Ala. 2004)(holding that a defendant driver who entered
an interstate from an entry ramp while blinded by sunlight and thereafter collided with the
plaintiff's vehicle did not act wantonly), overruled in part on other grounds by Ex parte Capstone
{DOC# 00684764}                                 8
prima facie evidence of wantonness. Automobile accidents happen every day, and

the Alabama courts have consistently held that accidents caused by mere inattention

or the failure to see another vehicle do not rise to the level necessary to prove

wantonness under Alabama law.

       This case is analogous to Enochs v. Lessors, Inc., No. 3:11-cv-782-CSC

(WO), 2012 U.S. Dist. LEXIS 119913 (M.D. Ala. Aug. 24, 2012), where the court

granted summary judgment on wantonness claims arising out of an accident caused

by a misjudgment. Id. at *14-15. The truck driver in Enochs exited an interstate when

a temperature control light came on. Id. at *8-9. When he reached the end of the exit,

he decided to park on the entrance ramp on the other side of the road, rather than a

gas station, because he did not know whether the gas station could accommodate his

tractor-trailer. Id. at *9. He looked both ways before entering the highway, but

collided with the plaintiff’s vehicle after the plaintiff crested a hill. Id. at *9-10.

       The court found insufficient evidence to support a triable wantonness claim

because the driver’s error in judgment was comparable to the error at issue in Essary.

Id. at *13-14. Because the driver was unfamiliar with the area, he did not see the

oncoming car before the accident and made an inadvertent error and not a wanton


Bldg. Corp., 96 So. 3d 77, 79 (Ala. 2012); George v. Champion Ins. Co., 591 So. 2d 852, 854 (Ala.
1991)(affirming summary judgment in favor of a driver who was not watching the road while
approaching an intersection and ran a red light because she was talking with backseat passengers);
Partridge v. Miller, 553 So. 2d 585, 586-88 (Ala. 1989)(holding that a driver who violated the
plaintiff’s right of way was not wanton although the defendant made a left-hand turn in front of
the plaintiff who had the right-of-way).
{DOC# 00684764}                                 9
decision to accelerate through a yellow light. Id. at *11-12 (distinguishing the

accident at issue from an accident discussed in Monroe v. Brown, 307 F. Supp. 2d

1268 (M.D. Ala. 2003)).

      Here, at most, Massingill inadvertently caused this accident by misjudging the

space he had to turn onto Avenue W and clear the intersection. Massengill attempted

to find an alternative route to clear the intersection, but his path back to Republic

Boulevard was blocked by another vehicle. (Doc. 83-1, p. 48; tp. 185, ll. 4-8). He

then attempted to turn into the right-hand lane of Avenue W at three to five miles

per hour. (Id; tp. 185, ll. 19-22; tp. 187, ll. 9-16). There is no evidence from which a

jury could find that Massingill consciously knew that injury was likely or probable

from his attempted turn.

      Plaintiffs lack any evidence to overcome the presumption that Massingill

would not engage in self-destructive behavior by driving in a manner like to injure

himself and others. Cf. Essary, 992 So. 2d at 12 (affirming summary judgment where

there was no evidence of the driver’s consciousness or perception of likely or

probable injury to others). A driver presumptively does not engage in such self-

destructive behavior “[a]bsent some evidence of impaired judgment.” Id. Here, there

is no evidence that Massingill was intoxicated or lacked his normal faculties. See id.

Massingill was not distracted by a cell phone or GPS device at the time of the subject

accident. (Doc. 83-1, p. 52; tp. 202, ll. 7-23). Simply put, the evidence points to an


{DOC# 00684764}                           10
inadvertent accident and not to wanton operation. Accordingly, Defendants are

entitled to summary judgment on all wantonness claims in Count 1 of the Complaint.

      B.     Plaintiffs cannot show that Massingill committed negligence per se
             for violating either statute referenced in Count 2 of the Complaint.

      Count 2 of Plaintiffs’ Complaint asserts two grounds for negligence per se.

First, Plaintiffs allege that Massingill was driving at an excessive speed given the

existing traffic conditions in violation of Alabama Code § 32-5A-170. (Complaint,

¶ 28(a)). Second, Plaintiffs allege that Massingill committed reckless driving in

violation of Alabama Code § 32-5A-190. (Id., ¶ 28(b)). The undisputed facts support

neither claim.

      Among other elements, a plaintiff claiming negligence per se must show that

a defendant violated a statute and that the statute “was enacted to protect a class of

persons which includes the litigant seeking to assert the statute.” Zatarain v. Swift

Transp., Inc., 776 F. Supp. 2d 1282, 1290 (M.D. Ala. 2011) (quoting Edwards v.

United States, 552 F. Supp. 635, 638 (M.D. Ala. 1982), which in turn quoted Fox v.

Bartholf, 374 So. 2d 294, 295-96 (Ala. 1979)). Generally, a driver’s violation of a

rule of the road qualifies as negligence per se unless that ordinance or rule calls for

a driver to make a judgment call. Wynn v. Kovar, 963 So. 2d 84, 85 (Ala. Civ. App.

2007); Consolidated Freightways, Inc. v. Pacheco-Rivera, 524 So. 2d 346, 350 (Ala.

1988).



{DOC# 00684764}                           11
      In Consolidated Freightways, the Alabama Supreme Court addressed whether

a violation of Alabama Code § 32-5A-88(1) constituted negligence per se. 524 So.

2d at 349-50. That statute required a driver to remain in a lane of travel and not

move from that lane “until [he or she] has first ascertained that such movement can

be made with safety.” Id. at 350 (emphasis in original) (quoting Ala. Code § 32-5A-

88(1)). The Court held “that where the applicable Rule of the Road requires a

judgment to be made on the part of the driver, the reasonable man standard applies

and a violation of the statute is not negligence per se.” Id. It concluded that the statute

at issue required a driver to use his or her judgment because it called for the driver

to operate his or her vehicle with “safety.” Id.

      Plaintiffs cannot point to any evidence that Massingill was driving at an

excessive speed at any time near the accident or before the accident. Plaintiffs never

identified any evidence that Massingill was speeding. (Doc. 83-1, pp. 59-60, 75).

For his part, Massingill recalled coming to a complete stop in the intersection and

slowly accelerating to 3 to 5 miles per hour immediately before the subject accident.

(Doc. 83-1, p. 45.; tp. 175, ll. 17-19); (Doc. 83-1, p. 48; tp. 187, ll. 9-16).

Massingill’s testimony refutes the allegation that he drove at an excessive speed

before the accident or that speeding contributed to the accident in any way.

Therefore, Defendants are entitled to summary judgment for the negligence per se

claim premised upon driving at an excessive speed.


{DOC# 00684764}                             12
      Additionally, the Rule of the Road cited by Plaintiffs in paragraph 28(a) of

the Complaint is not a basis for negligence per se claim because it requires a driver

to make a judgment call of what speed to drive. Section 32-5A-170 provides, “No

person shall drive at a speed greater than is reasonable and prudent under the

conditions and having regard to the actual and potential hazards then existing.

Consistent with the foregoing, every person shall drive at a safe and appropriate

speed when approaching and crossing an intersection or railroad crossing . . . .” As

in Consolidated Freightways, the Rule of the Road addressed in paragraph 28(a)

calls for a driver to operate at a “safe” speed, which necessarily requires a judgment

call by a driver under the particular circumstance. See Consolidated Freightways,

524 So. 2d at 350. Section 32-5A-170 emphasizes the requisite judgment call in its

opening sentence when it limits a driver to a reasonable and prudent speed under

the conditions. Section 32-5A-170 contains no absolute or positive limit on a driver’s

speed under the circumstances addressed therein. Accordingly, a violation of that

statute—which did not occur in this case—cannot constitute negligence per se under

Alabama law.

      Likewise, Plaintiffs cannot point to any evidence that Massingill violated

Alabama Code § 32-5A-190. That statute can be violated in two ways: (1) by driving

“carelessly and heedlessly in willful or wanton disregard for the rights or safety of

persons or property”, and (2) “by driving negligently and at a speed or in a manner


{DOC# 00684764}                          13
likely to endanger any person or property.” Wood v. Kesler, 323 F.3d 872, 878-79

(11th Cir. 2003) (citing White v. State, 69 So. 2d 874, 875 (Ala. Ct. App. 1953), and

Kirk v. State, 47 So. 2d 283, 285 (Ala. Ct. App. 1950)). For the reasons explained in

Section III(A) of this brief, Plaintiffs cannot show that Massingill operated his truck

with willful or wanton disregard for others’ safety. Similarly, for the reasons

explained above, Plaintiffs cannot show that Massingill was speeding or likely to

endanger anyone through his driving immediately preceding the accident. Massingill

came to a stop and attempted to steer into a clear lane of travel to get through the

intersection. There was no person or property in the right lane of Avenue W who

could have been harmed by Massingill driving into that lane. Accordingly, Plaintiffs

cannot show that Massingill violated § 32-5A-190, and Defendants are entitled to

summary judgment on the negligence per se claim in paragraph 28(b) of the

Complaint.

      Plaintiffs summarily allege that Massingill committed negligence per se by

violating unspecified federal regulations. (Complaint, ¶ 29). To begin, this claim

fails as a matter of law because Plaintiffs allege no particular regulation that

Massingill (or ABF) violated. Plaintiffs cannot argue for a more specific regulatory

violation at this stage to make up for their vague pleading, as such an argument

would be an improper attempt to amend the complaint. See Flintlock Constr. Servs.

v. Well-Come Holdings, LLC, 710 F.3d 1221, 1227-28 (11th Cir. 2013) (explaining


{DOC# 00684764}                           14
that “the proper procedure for plaintiffs to assert a new claim is to amend the

complaint in accordance with Fed. R. Civ. P. 15(a)”) (quoting Gilmour v. Gates,

McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004)).

      Furthermore, the Alabama Supreme Court has cast doubt on the argument that

a violation of a federal trucking regulation gives rise to a per se breach of duty. In

Dixon v. Hot Shot Express, 44 So. 3d 1082 (Ala. 2010), the Supreme Court addressed

whether a federal trucking regulation superseded the standard of care established in

Alabama’s guest statute that a driver owed to a passenger. Id. at 1089-90. The Court

found that there was no conflict between the federal regulation and the Alabama

statute because “[f]ailing to fulfill a federal regulatory responsibility does not equate

to tort liability under state law.” Id. In light of Dixon, Plaintiffs cannot pursue a

negligence per se claim based solely upon the violation of a federal trucking

regulation.

      C.      There is no claim for wantonness per se under Alabama law.

      In Count 2 of the Complaint, Plaintiffs summarily allege that Massingill

committed wantonness per se by speeding, careless driving, and violating various

federal and state regulations. (See generally Complaint, ¶¶ 27-32). Plaintiffs have

not specified if they intend to pursue this claim at trial or what statutes and

regulations would support such a claim. For the reasons explained above, any

wantonness claim based upon excessive speed or wanton driving fails as a matter of


{DOC# 00684764}                            15
law. Furthermore, any wantonness claim fails because there is no evidence of

Massingill’s conscious or reckless disregard for the safety of others or himself, as

explained in Section III(A). Any wantonness per se claim based upon a violation of

Alabama’s Rules of the Road fails as a matter of law for the reasons explained in

Section III(B).

      More fundamentally, Plaintiffs’ wantonness per se claim fails because there

is no such cause of action under Alabama law. The Alabama Supreme Court has

referenced wantonness per se in a few opinions, but it has never ruled specifically

that wantonness per se is a viable tort or defined the elements of that tort. Rigby v.

FIA Card Servs., N.A., No. 11-00373-KD-M, 2013 WL 5317178, 2013 U.S. Dist.

LEXIS 135513, at *15-16 & n. 4 (S.D. Ala. Sept. 23, 2013). Accordingly,

wantonness per se is not a valid claim, and Defendants are entitled to summary

judgment. Hagen v. Pelletier, No. 2:18-cv-01169-AKK, 2019 WL 4894544, 2019

U.S. Dist. LEXIS 171111, at *14-15 (N.D. Ala. Oct. 2, 2019) (granting summary

judgment on wantonness per se claim because it is invalid under Alabama law).

      D.     ABF did not negligently or wantonly entrust Massingill with a
             tractor-trailer.

      Plaintiffs contend that ABF negligently and/or wantonly entrusted Massingill

with the tractor-trailer he drove at the time of the accident. To the contrary,

Massingill was a competent driver when he was hired by ABF and throughout his

tenure with ABF, including the date of the subject accident.
{DOC# 00684764}                          16
            1. Alabama law regarding entrustment

      The Alabama Supreme Court described the claim of negligent entrustment as

follows:

      Negligent [e]ntrustment is defined in Restatement (Second) of Torts
      § 390, as follows: One who supplies directly or through a third person
      a chattel for the use of another whom the supplier knows or has reason
      to know to be likely because of his youth, inexperience, or otherwise,
      to use it in a manner involving unreasonable risk of physical harm to
      himself and others whom the supplier should expect to share in or be
      endangered by its use, is subject to liability for physical harm resulting
      to them.

Pryor v. Brown & Root USA, 674 So. 2d 45, 51 (Ala. 1995) (quoting Stanford v.

Wal-Mart Stores, Inc., 600 So. 2d 234, 236-27 (Ala. 1992)). In Pryor, the court set

out five essential elements of negligent entrustment: “(1) an entrustment; (2) to an

incompetent; (3) with knowledge that he or she is incompetent; (4) proximate cause;

and (5) damages. Id. at 51 (quoting Mason v. New, 475 So. 2d 854, 856 (Ala. 1985))

(alteration adopted). “[T]he incompetence of a driver is measured by the driver’s

demonstrated ability (or inability) to properly drive a vehicle.” Halford v. Alamo

Rent-A-Car, LLC, 921 So. 2d 409, 413-14 (Ala. 2005).

      The plaintiff in Pryor sued defendant Brown & Root for negligently entrusting

a truck to the driver who struck her vehicle. 674 So. 2d at 46-47. Brown & Root

obtained summary judgment on the entrustment claim at the trial-court level. Id. at

47. In affirming the summary judgment, the Alabama Supreme Court held that the

driver’s prior driving record – two speeding tickets and a deferred DUI
{DOC# 00684764}                          17
adjudication – was not sufficient evidence to show that the employee was an

incompetent driver and that the employer had any knowledge indicating the driver’s

incompetence. Id. at 52. Other Alabama courts have reached the same conclusion.

See Askew v. R & L Transfer, Inc., 676 F. Supp. 2d 1298, 1303 (M.D. Ala. 2009)

(driver not incompetent because of four accidents and two moving violations in nine

years of employment); Wright, 647 F. Supp. 2d at 1299-1300 (license suspension for

bribing an official, two speeding tickets, and felony convictions did not deem driver

incompetent); Craft, 107 F. Supp. 3d at 1224-26 (one speeding ticket, one accident,

one tag violation, one seatbelt violation and one failure to stop violation did not

render driver incompetent).

             2.     Massingill was a competent driver under Alabama law.

      Massingill was a competent driver when hired by ABF and throughout his

tenure with ABF. When ABF hired him as a driver, he had graduated from driving

school and obtained a Class A Commercial Driver’s License. (Doc. 83-1, p. 5; tp.

13, ll. 16-19); (Doc. 83-1, p. 88). He had passed a road test. (Doc. 83-1, p. 90). He

had no accidents reported in a commercial vehicle, as reflected in the pre-

employment screening report obtained by ABF. (Doc. 83-1, p. 84). Massingill was

well-qualified to drive a tractor-trailer at the time of hiring.

      Massingill also operated his tractor-trailer competently once entrusted to drive

for ABF. He had one accident in a parking lot during his twenty-month driving


{DOC# 00684764}                            18
tenure with ABF before the subject accident. (Doc. 83-1, pp. 16-17; tp. 59, l. 11 –

tp. 62, l. 16). By far, Massingill drove more competently than the drivers held to be

competent as a matter of law in Pryor and Askew. The drivers in Pryor and Askew

both had multiple moving violations prior to their accidents, whereas Massingill did

not have any in a tractor-trailer. The driver in Askew had four accidents before the

accident at issue, whereas Massingill had only one.

      Defendants expect that Plaintiff will argue that Massingill was an incompetent

driver because he had a similar accident during a turn within a year of the subject

accident. However, Alabama law is clear that “a single instance of negligence will

not prove an employee incompetent, nor will it impute knowledge to his employer

of incompetency; the most competent employee may be negligent.” Collins v.

Wilkerson, 679 So. 2d 1100, 1103 (Ala. Civ. App. 1996) (citing Alabama City,

Gadsden & A. Ry. v. Bessiere, 66 So. 805 (Ala. 1914)). In Joyner v. B & P Pest

Control, Inc., 853 So. 2d 991, 999-1000 (Ala. Civ. App. 2002), the Alabama Court

of Civil Appeals rejected the argument that an employee was incompetent due to a

single prior incident where he incorrectly applied termiticide because the single prior

incident was insufficient to prove the employee’s inability or lack of disposition to

perform his job properly. Here, as in Joyner, Massingill’s one prior accident during

a turn is insufficient to show that he was unable to drive a tractor-trailer properly or

lacked the disposition to perform his job properly.


{DOC# 00684764}                           19
             3.    ABF had no reason to know of any alleged incompetency.

      Further, Plaintiffs’ entrustment claims fail because ABF had no knowledge of

or reason to know of Massingill’s alleged incompetency to drive. See Pryor, 674 So.

2d at 51. As discussed above, Massingill only had one minor accident during his

twenty-month driving tenure with ABF before October 26, 2016. (Doc. 83-1, pp. 16-

17; tp. 59, l. 11 – tp. 62, l. 16). He had passed a road test, received a commercial

license, and completed training with an ABF trainer. His one prior accident was

insufficient to place ABF on notice of his alleged incompetency because the most

competent employee can commit a negligent act. See Collins, 679 So. 2d at 1103.

For these reasons, ABF had no reason to know of Massingill’s purported

incompetency, and, thus, Plaintiffs’ entrustment claim fails as a matter of law.

      Plaintiffs cannot come close to meeting the heightened standard for wanton

entrustment. Their wanton-entrustment claim requires a showing that ABF entrusted

a commercial motor vehicle to Massingill “while knowing that entrustment would

likely or probably result in injury to others.” Jordan ex rel. Jordan v. Calloway, 7

So. 3d 310, 317 (Ala. 2008). Massingill was a qualified driver with no history of

serious accidents. He passed his pre-employment road test and had a current medical

certification. Therefore, there is no evidence of ABF’s knowledge that Massingill’s

driving would “likely or probably result in injury,” and ABF is entitled to summary

judgment on the wanton entrustment claim in Count 4.


{DOC# 00684764}                          20
      E.     Plaintiffs’ negligent and wanton hiring, training, supervision, and
             retention claims fail as a matter of law because Massingill was a
             competent driver.

      Plaintiffs’ hiring, training, supervision, and retention claims are of a piece

with their entrustment claims, and ABF is entitled to summary judgment on them

for similar reasons. To establish a negligence claim premised upon ABF’s oversight

or employment of Massingill, Plaintiffs must demonstrate that:

      (1) [Massingill] committed a tort recognized under Alabama law, see
      Stevenson v. Precision Standard, Inc., 762 So. 2d 820, 824 (Ala. 1999),
      (2) [Massingill] was incompetent to drive his tractor-trailer, see Lane v.
      Central Bank of Alabama, 425 So. 2d 1098, 1100 (Ala. 1983), (3)
      [ABF] had actual notice of [Massingill’s] incompetence or would have
      known it had it exercised due diligence, see Armstrong Bus. Servs. v.
      AmSouth Bank, 817 So. 2d 665, 682 (Ala. 2001), and (4) [ABF] failed
      to respond to this notice adequately.

Askew, 676 F. Supp. 2d at 1303-04. For the reasons explained above, Massingill was

always a competent driver for ABF before the accident. Additionally, ABF had no

knowledge of his purported incompetency. Accordingly, ABF is entitled to summary

judgment on all hiring, training, supervision, and retention claims.

      Plaintiffs’ negligent and wanton hiring claims against ABF also fail because

ABF met the standards of care established by federal regulation when hiring

Massingill as a driver in February of 2015. Massingill held a commercial driver’s

license and a current medical certificate when he was hired as a driver. (Doc. 83-1,

p. 5; tp. 13, ll. 16-19); (Doc. 83-1, p. 86). ABF ran a background check on

Massingill’s driving history that revealed no accidents or traffic violations. (Doc.
{DOC# 00684764}                          21
83-1, p. 84). Massingill passed a road test in October of 2014 after attending truck

driving school. (Doc. 83-1, p. 90). Plaintiffs have not identified any specific

deficiency in ABF’s hiring process (see Complaint, ¶¶ 33-37), nor can they show

how correcting such a deficiency would have prevented the subject accident.

Therefore, Plaintiffs’ negligent and wanton hiring claims fail as a matter of law, and

Defendants are entitled to summary judgment on these claims.

      Plaintiffs’ negligent/wanton training, supervision, and retention claims suffer

from a lack of specificity as well. Plaintiffs have yet to identify any specific failures

by ABF in training and supervising Massingill. Before hiring him as a driver, ABF

sent Massingill to a truck driving school where he received 160 hours of training.

(Doc. 83-1, p. 6; tp. 18, ll. 9-20). After it hired him in February of 2015, ABF

assigned Massingill to a trainer for approximately two weeks. (Doc. 83-1, pp. 13-

14; tp. 48, l. 21 – tp. 49, l. 15). Plaintiffs cannot argue for a more specific training,

supervision, or retention deficiency at this stage to make up for their vague

pleadings, as such an argument would be an improper and untimely attempt to amend

the complaint one month before trial. See Flintlock Constr. Servs., 710 F.3d at 1227-

28.

      Defendants expect that Plaintiff will argue ABF failed to adequately train

and/or supervise Massingill because it did not assign him remedial training after his

prior accident where he cut a turn short. Again, a negligent/wanton training or


{DOC# 00684764}                            22
supervision claim requires an employer to have notice of an employee’s

incompetency, and a single prior act is insufficient to show an employee’s

incompetency. See Joyner, 853 So. 2d at 999-1000. In Joyner, the Alabama Court

of Civil Appeals rejected such claims against an employer based on the employee’s

pre-incident misapplication of termiticide because a single negligent act is not

enough as a matter of law to show an employee’s inability or lack of disposition to

properly perform his job. Likewise, this Court should reject any negligent/wanton

training or supervision claim resting on Massingill’s earlier accident alone.

      F.     Defendants are entitled to summary judgment on punitive damages
             because no reasonable juror could find by clear and convincing
             evidence that ABF or Massingill engaged in wanton conduct.

      Claims for punitive damages are distinct from those for compensatory

damages because a plaintiff must provide “clear and convincing evidence” of a

defendant’s wanton conduct in order to obtain punitive damages. Ala. Code §

6-11-20(a). Clear and convincing evidence is “[e]vidence that, when weighed

against evidence in opposition, will produce in the mind of the trier of fact a firm

conviction as to each essential element of the claim and a high probability as to the

correctness of the conclusion.” Id. § 6-11-20(b)(4). No reasonable juror could find

clear and convincing evidence of wantonness in this case, where ABF complied with

the applicable regulations, Massingill was a qualified and competent driver, and the

subject accident occurred due to Massingill’s inadvertent conduct.


{DOC# 00684764}                          23
      G.     Defendants are entitled to summary judgment for Plaintiff Ericka
             Johnson’s claim to loss-of-consortium damages to the extent she
             seeks such damages for harms occurring after she permanently
             separated from Plaintiff James Johnson.

      Plaintiff Ericka Johnson seeks compensatory damages for the loss of James

Johnson’s “company, affection, society, and companionship.” (Complaint, ¶ 45).

Under Alabama law, a claim for loss of consortium rests on “damage to [a spouse’s]

marital interest resulting from the underlying wrongful act.” Ex parte N.P., 676 So.

2d 928, 930 (Ala. 1996). Ericka Johnson has physically separated from James

Johnson and no longer resides with him. (Doc. 83-1, p. 105; tp. 33, l. 20 – tp. 34, l.

8). She has testified that she has no interest in reconciling with James Johnson

despite his suggestions that they discuss reconciling. (Id.). She is not entitled to any

damages for the period of time following her separation from Mr. Johnson because

her marital interest in James Johnson’s company, affection, society, and

companionship has been voluntarily relinquished by her permanent separation from

James Johnson. See Dooley v. Skodnek, 138 A.D.2d 102, 107 (N.Y. App. Div. 1988).

IV.   CONCLUSION

      For the reasons set forth above, Defendants respectfully request that this Court

enter an order granting summary judgment in their favor on all claims in Counts 2,

3, and 4 and the wantonness claim in Count 1. Defendants also request that this Court

grant summary judgment in their favor on all claims for punitive damages and Ericka

Johnson’s claim for loss-of-consortium damages to the extent she seeks such

{DOC# 00684764}                           24
damages for the period following her permanent and voluntary separation from

James Johnson.

                                   Respectfully submitted,

                                   /s/ Thomas L. Oliver, II
                                   Thomas L. Oliver, II (ASB-3153-R53T)
                                   Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                   Dennis O. Vann, Jr. (ASB-5854-I61U)
                                   Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00684764}                        25
                         CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November, 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00684764}                         26
